     Case: 4:21-cv-00392-RLW Doc. #: 13 Filed: 05/03/21 Page: 1 of 9 PageID #: 80

•     cfc.\\lfc.O
    ~€ '?, t\\'l.\                    UNITED STATES DISTRICT COURT
      ~~" l\..                        EASTERN DISTRICT OF MISSOURI

      ~'(~~                                 EASTERN DIVISION

EDGAR VERNELL FUTRELL.                                )
                                                      )
                         PLAINTIFF,                    )
                                                      )
V.                                                     ) CASE NO. 4:21-CV-00392-RLW
                                                      )
LOWES,                                                )
                                                      )
                         DEFEDANT,                    )

               PLAINTIFF RESPONSE TO LOWES MOTION TO DISMISS AND MEMORANDUM
                                       IN SUPPORT THEREOF



     COMES NOW Plaintiff Edgar Futrell in the case of action above and state his reason the

lawsuit should be granted.

    1.    The Plaintiff Edgar Futrell filed his complaint against Lowes in the St. Louis County Court

                    st
          for the 21 Circuit, State of Missouri on January 14, 2021.

    2. The complaint alleges that Lowe's breached the credit card agreement it had with Plaintiff

          by (1) applying a majority of payment toward interest, resulting in "escalating'' interest, (2)

          allowing an over-the-limit transaction without his consent, and (3) improperly terminating

         the account in the same month that it allowed the over-the-limit transaction. See generally

         Com pl. The Complaint also appears to assert a claim for violation of the Truth In Lending

         Act, as plaintiff alleges a violation of "Consumer financial (FDIC) law regulations related

         acts section 1026.56." (Compl, at I), and 12 C.F.R. sub-section 1026.56 (Requirements for

         (Opt-in required for over-the-limit transaction if fees are imposed). In addition, Plaintiff

         appears to claim a violation of section 5(a) of the federal trade Commission {Act}.
  Case: 4:21-cv-00392-RLW Doc. #: 13 Filed: 05/03/21 Page: 2 of 9 PageID #: 81




                           DEFENDANT'S LOWE'S HOME CENETER
                     MEMORANDUM IN SUPPORT OF MOTION TO DISMISS,
                      WITH INCLUDED PLAINTIFF'S RESPONSE TO GRANT

   1. Federal rule of Civil procedure 8{a) 2 requires a plaintiff to provide "a short and plain

       statement of the claim showing that {he}... is entitled to relief. 'in order to give the

       defendant fair notice of what the ... claim is and the grounds upon which is rests{.]

Response; the plaintiff believe in telling his short story of the occurrence it was explained the

when, what and where as according to the invoice statements alone with other detailed

information.

    2. The complaint fails to comply with rule 8 and 10 of the federal Rules of civil procedure,

        as it does not provide "a short and plain statement of the claim showing that

        {Plaintiff} ... {is} entitled to relief' and does not have separate numbered paragraphs or

        state what Plaintiffs cause of action are.

       Contrary to the Defendant's off the cuff irresponsible response mentioning of rule 8 and

       10 of the federal rule of civil procedure; Rule 8 general Rules of Pleading/ Federal Rules

       of Civil Procedure" simply states a party that intends in good faith to deny all the

       allegation of a pleading-including the jurisdiction grounds-may do so by general (2) a

       short an plain statement of the claim showing that the pleader is entitled to relief and

       {3) a demand for relief sought hence rule 10 "form of Pleadings" (1) Caption; name of

       parties. Every pleading must have a caption with the court's name a title, a file number,

       and a rule.
Case: 4:21-cv-00392-RLW Doc. #: 13 Filed: 05/03/21 Page: 3 of 9 PageID #: 82




   The Plaintiffs steadfastly argue the respondent "Lowe's (1) intentionally escalated the

   Plaintiffs agreement APR of 26.99 % by insidiously applying the bare minimum

   throughout the course of the Plaintiffs loan; a minimum of the repayment of 45.00 to

   47.00 dollars paid each month. The defendant according to the invoices only pays {at

   most} 12.00 to 13.00 towards the principal balance with the remaining 32.00 or 33.00

   dollars going to the interest for the purpose of extending the time in which to pay off

   the balance; in that time Mr. Futrell have paid a very generous 3,360.00 dollars that

   started out at owing 1,489.91 dollars. According to the really good explanation

   supplying name, dates and issue of what happened the Federal rule 8 and 10 they are

   satisfied. Moreover, the lawsuit I believe did into raise to a level that should be

   reviewed by the federal Court considering the constitution governs state and federal

   and lastly the defendant did not contest the violation itself.

 3. The credit card agreement makes clear that plaintiffs agreement is with Synchrony

    Bank ("Synchrony''), not Lowe's such that Plaintiff cannot state any claim against

    Lowe's arising out of the credit card agreement or account. The compliant should be

    dismissed because Lowe's is not the proper defendant.

   Response: As a common practice Lowe's generally acquire its consumers when they are

   ready to exit the store; for instance in the case of Mr. Futrell's he had ended his

   shopping; at the cash out register he was asking "did { he} have a credit card and if not

   would he like to apply for one, it's really fast." The representative then takes your name,

   date of birth, driver license number and enters it into the data base and instantly you

   have a credit card.
   Case: 4:21-cv-00392-RLW Doc. #: 13 Filed: 05/03/21 Page: 4 of 9 PageID #: 83




       There was never an application or mentioning of the credit card owned by "Scynchony

Bank". The Plaintiff's credit card read "Lowe' s Advantage" and all billing statements make

referral to Lowe's as the sole vendor. Lastly, if "Scynchrony Bank" is the actual owners of the

card they have clearly breached the agreement, misrepresented their company, fail to disclose,

deliberately mislead the consumer for failure to present any language that identifies

"Scynchrony Bank" as the owners of Lowe's and in stances whereby Lowe's is found liable they

can throw Scynchony Bank under the bus using them as their escape route and they both can

walk free. This practice is unethical...The owners name must appear as the official owner or as

a partner otherwise the entire contract is fraudulent on its face.

     4. Plaintiff fails to state a claim for breach of contract:

Plaintiff's response; The Plaintiff very transparently stated in his argument the following: to

extend a line of credit over-the-limit and immediately thereafter terminate the contract in the

same month {is absurdly} a breach of agreement and unethical; to apply a small fee to the

principal and the vast majority to the interest not only extends the loan but generated more

revenue in doing so; Defendant Lowe's charged random amount for repayment at a time when

the bill wasn't increasing. And lastly, Baiting and switching the interest APR 26.99%; this is act

of deception and {deceit} however, after discovering the shocking news the Plaintiff decides to

contact Lowe's to see if the error could be corrected. In speaking with a representative on

November 29, 2020 she refuse to make any effort to correct the problem or transfer the

Plaintiff to someone who could better assist in the erroneous transaction; moreover, her

response to Plaintiff was flagrantly spewing sarcasm and not being helpful she said,
   Case: 4:21-cv-00392-RLW Doc. #: 13 Filed: 05/03/21 Page: 5 of 9 PageID #: 84




"if you want to avoid interest charges pay the debt off' the plaintiff believe it was illegal to

suggest Plaintiff "pay off a loan" so he decides to let the court the determine what's s legally

sound.

   As cited as authority in the "Consumer financial (FDIC) law regulations related acts section

1025.56 prohibits the assessment of fees of charges for over-the-limit transaction unless the

consumer affirmatively consents. Also it states, (A) Definition, "For the purpose of this section,

the term "Over-the-limit transaction" means any extension of credit by a card issuer to

complete a transaction that causes a consumers credit card account balance to exceed the

credit limit". 1. General. A card issuer shall not asses a fee or charge on a consumer's credit

card account under an open-end (not home secured) consumer's credit plan for an over-the-

limit under the card issuer; (1) shall provide the consumer with an oral written or electronic

notice, segregated from all of the other information, describing the consumer's right to

affirmatively consent, or opt in, to the card issuer's payment of an over-the-limit transaction;

(ii) Provide a reasonable opportunity for the consumer to affirmatively consent, or opt in, to the

card issuer's payment of an over-the-limit transaction.

  Finally, (2) Completion of the over-the-limit transactions without consumer's consent"

notwithstanding affirmative consent under paragraph (b)(l); this section 102.56 should

definitely be applicable whereby plaintiff was charged 284.18 for an assumed purchase on

August 16, 2020 the Plaintiffs account was terminated, this is clearly a misrepresentation and a

breach of contract.
  Case: 4:21-cv-00392-RLW Doc. #: 13 Filed: 05/03/21 Page: 6 of 9 PageID #: 85




'A legally binding and enforceable contract is a contractual agreement between two parties or

more and "Scynchrony Bank" certainly wasn't included herein. Plaintiff disagree his argument

wasn't vague and conclusory with regards to allegation of breach of his credit card.

     5. Plaintiff's Truth-In Lending Act claim fails

Plaintiff asserts that Lowe's violated the Truth in Lending Act "for inconsistencies in the

agreement." (EFC No 6, p.50f 7.) He presumably also base his Truth in Lending Act claim on the

alleged over-the=limit transaction, as he alleges a violation of Consumer Financial (FDIC) law

regulations related act section 102.56," (EFC No. 6,p.2 Of 7) and 12 C.F.R. sub-section 102.56

sub-section 163 (Opt-in required for over-the-limit transaction if fees are imposed.

  Response: How can fees be avoided when there is interest charges applied, and a non-

consent agreement that says they are prohibited from installing an over-the-limit amount and

charging for the over-the-limit amount but to the contrary they allowed anyway. However, to

violate the Truth In Lending Act the only requirement is deception, false statements, misleading

information like for instance escalating the interest charges, (2) "Scnychony Bank"

Anonymously owning Lowe's, and to allow over-the-limit charges without consent; It is

implausible to use vague language to obscure the true cost and terms of a credit card; the

Plaintiff never heard the name "Scnychony Bank" mentioned on paper or conversation. It

would be unreasonable and outside of Plaintiff's looking glass to sue a deliberate unknown

party secreted by Lowe's.

    6. Plaintiff fails to state a claim for violation of section 5(a) of the Federal trade

        Commission Act because there is no right of action under the act...
        Case: 4:21-cv-00392-RLW Doc. #: 13 Filed: 05/03/21 Page: 7 of 9 PageID #: 86
'   .
         Response:
            The Federal trade commission protects consumers from fraud. "Protecting consumers

            and competition by preventing anticompetitive, deceptive, and unfair business

            practices through law enforcement, advocacy, and education without unduly

            burdening legitimate business activity; It is unethical and contrary to the law to

            terminate a credit card in the same month you extend a credit line. It's unfair to

            escalate the charges and interest by installing questionable amounts to the principal

            and ridiculous amounts the interest to drag out payments. It is unfair to allege Lowe's

            is the actual owner and when trouble arise Lowe's is suddenly owned by another

            company, that's deception, misleading and a breach of contract for false

            advertisement.

            Conclusion: The defendant does not argue whether Plaintiff has a legitimate argument,
            they only argue failure to comply with Federal rules of civil procedures and they fail
            because plaintiff was clear and concise making sure to include the when, what's, where
            and dates. They also argue as rebuttal "Lowe's" is not the actual owner of Lowe's and
            that Plaintiff is suing the wrong party, and that Lowe's forwarded an "Exhibit A" alone
            with their rebuttal that proves "Synchrony Bank" owns Lowe's However, it fail to show
            a signature to prove Plaintiff signed or had prior knowledge. Furthermore, argued the
            allegation accused arises to a federal level and had the case transferred as a
            circumvention to secure better ground for the defendant. Most constitutional
            concerns are both state and or federal. The defendant fail to prove Plaintiff fail to
            stated claims for which relief can be granted.



                                               Mr. Edgar Futrell
                                                 9738 Duke Dr.
                                              St. Louis Mo. 63136
                                                  314 359-4133
     Case: 4:21-cv-00392-RLW Doc. #: 13 Filed: 05/03/21 Page: 8 of 9 PageID #: 87
..

                                           CERTIFICATE OF SERVICE
         Plaintiff Edgar Futrell on this April 29, 2021 mailed a copy of said response to the clerk
                              th
         of court@ 111 S.l0 St. Louis Mo. 63102 and to Sandburg Phoenix & von Gontard,
                                                                     th
         Timothy C. Sansone #47876MO, 600 Washington Ave. 15 floor, St. Louis Mo. 63301.
      Case: 4:21-cv-00392-RLW Doc. #: 13 Filed: 05/03/21 Page: 9 of 9 PageID #: 88




-
-
_-.



-
·-
